DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, Claims 1-6 and 13 - 20 drawn to an apparatus, comprising: … generate an internal voltage supply level by offsetting the external voltage supply level by an amount based on the first power offset parameter values; and operate the one or more non-volatile memory dies and the one or more control circuits using the internal voltage supply level. 
 
Group II, Claims 7 - 12, drawn to a method, comprising: measuring a first amount of power drawn by a non-volatile memory drive when in an idle state; performing a comparison of the first amount of power to a first nominal power value; based on the comparison of the first amount of power to the first nominal power value, determining a first static power offset value for the memory drive; storing the first static power offset value as a parameter value on the memory drive; and configuring the memory drive to offset a received power supply level based on the first static power offset value and operate the memory drive using the offset power supply level. 

The inventions are distinct, each from the other because of the following reasons:
Inventions group I, group II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (I) the combination as claimed does not require the particulars of the subcombination (II)  as claimed for patentability, and that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).
In the instant case, the combination of group (I) as claimed does not require the particulars of the subcombination as claimed because it distinctly relates to generate an internal voltage supply level by offsetting the external voltage supply level by an amount based on the first power offset parameter values; and operate the one or more non-volatile memory dies and the one or more control circuits using the internal voltage supply level. In summary, the first group, claims 1-6 and 13 – 20, is directed to different invention of applying the offset voltage parameter values to the external voltage to generate the internal voltage thereof, required different field of search, and different prior arts.
The second subcombination of group (II) has separate utility such as measuring a first amount of power drawn by a non-volatile memory drive when in an idle state; performing a comparison of the first amount of power to a first nominal power value; based on the comparison of the first amount of power to the first nominal power value, determining a first static power offset value for the memory drive; storing the first static power offset value as a parameter value on the memory drive; and configuring the memory drive to offset a received 

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). 
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35
U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should Applicant traverse on the ground that the inventions are not patentably distinct, Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHIL K NGUYEN/Primary Examiner, Art Unit 2187